Case 20-11964-mdc            Doc 32     Filed 12/10/20 Entered 12/10/20 14:52:36                Desc Main
                                        Document     Page 1 of 2
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Vincent Wendowski
                                 Debtor(s)                                         CHAPTER 13

PENNYMAC LOAN SERVICES, LLC
                     Movant
          vs.
                                                                               NO. 20-11964 MDC
Vincent Wendowski
                                 Debtor(s)

William C. Miller Esq.
                                 Trustee
                                                                              11 U.S.C. Section 362

                         MOTION OF PENNYMAC LOAN SERVICES, LLC
                          FOR RELIEF FROM THE AUTOMATIC STAY
                                   UNDER SECTION 362

         1.      Movant is PENNYMAC LOAN SERVICES, LLC.

         2.      Debtor(s) is/are the owner(s) of the premises 1030 Chestnut Street, Trainer, PA 19061,

 hereinafter referred to as the mortgaged premises.

         3.      Movant is the holder of a mortgage, original principal amount of $73,641.00 on the

 mortgaged premises that was executed on June 15, 2017. Said mortgage was recorded on July 10, 2017 at

 Book 06025, Page 2370. The Mortgage was subsequently assigned to Movant by way of Assignment of

 Mortgage recorded on July 24, 2019, at Book 6360, Page 0589 in Delaware County.

         4.       William C. Miller Esq., is the Trustee appointed by the Court.

         5.      The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

         6.      Debtor(s) has/have failed to make the monthly post-petition mortgage payments in the

 amount of $871.19 for the months of October 2020 through December 2020. The debtor’s suspense balance

 is $115.24.

         7.      In addition to the other amounts due to Movant reflected in this Motion, as of the date

 hereof, in connection with seeking the relief requested in this Motion, Movant has incurred legal fees and
Case 20-11964-mdc           Doc 32      Filed 12/10/20 Entered 12/10/20 14:52:36                Desc Main
                                        Document     Page 2 of 2
costs. Movant reserves all rights to seek an award or allowance of such fees and expenses in accordance with

applicable loan documents and related agreements, the Bankruptcy Code and otherwise applicable law.

        8.       The total amount necessary to reinstate the loan post-petition is $2,498.33 (plus attorney’s

fees & costs).

        9.       Movant is entitled to relief from stay for cause.

        10.      Movant further seeks relief in order to, at its option, offer, provide and enter into any

potential forbearance agreement, loan modification, refinance agreement or other loan workout/loss

mitigation agreement. Movant may contact Debtor(s) via telephone or written correspondence to offer such

an agreement. Any such agreement shall be non-recourse unless included in a reaffirmation agreement.

        11.      This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                         /s/ Rebecca A. Solarz, Esquire
                                                         Rebecca A. Solarz, Esquire
                                                         KML Law Group, P.C.
                                                         BNY Mellon Independence Center
                                                         701 Market Street, Suite 5000
                                                         Philadelphia, PA 19106
                                                         Phone: (215)-627-1322
                                                         Attorneys for Movant/Applicant
